                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT LEE JORDAN,

                            Plaintiff,                           OPINION AND ORDER
       v.
                                                                      18-cv-217-wmc
LIZZIE TEGELS,
TERRI MARCO, and
JANE DOE,

                            Defendants.


       Pro se plaintiff Robert Lee Jordan, an inmate at the Jackson Correctional Institution,

filed this action under 42 U.S.C. § 1983, seeking monetary damages and injunctive relief.

Jordan claimed that defendants violated his constitutional rights by taking away all of his

jail credit. On November 26, 2018, the court dismissed this lawsuit without prejudice

under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).             Jordan filed a motion for

reconsideration (dkt. #11), which will be denied.

       Under Rule 59(e), a court has the opportunity to consider newly discovered material

evidence or intervening changes in the controlling law or to correct its own manifest errors

of law or fact to avoid unnecessary appellate procedures. Moro v. Shell Oil Co., 91 F.3d

872, 876 (7th Cir. 1996); see Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006).

A “manifest error” occurs when the district court commits a “wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Burritt v. Ditlefsen, 807 F.3d

239, 253 (7th Cir. 2015) (internal quotations and citations omitted). Rule 59(e) “does

not provide a vehicle for a party to undo its own procedural failures, and it certainly does

not allow a party to introduce new evidence or advance arguments that could and should
have been presented to the district court prior to the judgment.” Moro, 91 F.3d at 876.

Rule 59(e) relief is only available if the movant clearly establishes one of the foregoing

grounds for relief. Harrington, 433 F.3d at 546 (citing Romo v. Gulf Stream Coach, Inc., 250

F.3d 1119, 1122 n.3 (7th Cir. 2001)).

       Plaintiff has not pointed to any newly discovered evidence or manifest error of law

or fact in the court’s conclusion. He simply asks for reconsideration and attaches a letter

from the Wisconsin Department of Corrections (“DOC”), in which a representative from

the DOC explains that he is in custody pursuant to a court order. The court sees no basis

to reconsider its decision that Heck bars him from pursuing a § 1983 claim at this time, and

thus is denying his motion.



                                         ORDER

       IT IS ORDERED that plaintiff Robert Jordan’s motion for reconsideration (dkt.

#11) is DENIED.


       Entered this 16th day of September, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             2
